Citation Nr: 1225523	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-30 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether severance of service connection for postoperative right knee injury residuals was proper.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Boise, Idaho, VA Regional Office (RO).  


FINDING OF FACT

The grant of service connection for postoperative right knee injury residuals was not clearly and unmistakably erroneous. 


CONCLUSION OF LAW

As severance of service connection for postoperative right knee injury residuals was not in accordance with law, service connection is restored effective February 1, 2007.  38 U.S.C.A. §§ 1110, 5109 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board restores service connection for postoperative right knee injury residuals.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government).  38 C.F.R. § 3.105.  

A review of the record shows that in a May 2002 rating action, service connection was granted for the Veteran's right knee disability, characterized as post operative right knee injury residuals.  Thereafter, a July 2007 rating action proposed to sever service connection, and in a November 2007 rating action, that decision was put into effect from February 1, 2007.  

A summary of the fact of this case is instructive.  At the time of the Veteran's service pre-induction examination he reported that he injured his right knee in November 1969, and that he was still under treatment.  The examining physician noted on the Report of Medical History form that there was right knee "lameness" and discomfort with uphill walking.  However, there were no abnormalities noted on clinical evaluation, and when the Veteran entered service in February 1971, it was specifically noted he had no disqualifying defects.  Twelve days later the Veteran was seen in a troop medical clinic for chronic right knee pain.  X-rays revealed a minimal infrapatellar osteophyte.  An orthopedic service knee evaluation report dated March 1, 1971, shows that after a history was taken, (when the Veteran reported a November 1970 injury and treatment for torn cartilage of the right knee) and a physical examination performed, the Veteran was considered to have Osgood Schlatter patellar tendon ossicle, that was not incurred in the line of duty, existed prior to service, and was not aggravated by service.  He was given a permanent profile that limited him to no marching, standing, walking over 30 minutes without rest; no running over 2 minutes, jumping , crawling, bending, and no kneeling over 5 minutes.  It was recommended the Veteran undergo a modified basic training, and that he be assigned a non-combat military occupational specialty.  He was also considered deployable.  

After March 1971, the record does not show any further knee complaints until September 1971.  X-rays at that time were interpreted as showing a questionable old unhealed chip fracture of the patella, "calcification lateral collateral lig. attachment on tibia (? Avulsion fx);" and a questionable old Osgood Schlatter's Disease tibial tubercle.  There are no subsequent records of right knee complaints in service, and when examined in connection with his service discharge the Veteran's lower extremities were normal on clinical evaluation, (although the examiner noted in a "summary of defects and diagnoses" the Veteran had Osgood Schlatter patellar tendon ossicle, right).  

Post service records (which reflect that Veteran worked at a sawmill) show that in August 1974, he was seen for right knee complaints after he twisted it bowling the previous Saturday.  X-rays were interpreted as showing a narrowed lateral space.  An entry dated 4 days later indicated the Veteran probably had a medial cartilage tear.  September 1974 records include a history of an injury 3 years earlier (not more precisely described) to the same area, and occasional problems in the interim.  In September 1974, the Veteran underwent a right medial meniscectomy for "severe multiple torn posterior half medial meniscus with mild inferior medial chondromalacia patella and several large pieces of free fragment of meniscal cartilage."     

Thereafter, the Veteran is shown to have injured his right knee at work in 1977 when he fell on ice, and in 1982 he sustained a crush injury to the right foot, although a hematoma was noted up at the mid-shaft of the tibia.  In records dated in November 1983, it was recorded that the Veteran reported a right knee injury during a forced march in service, and was having increased problems with it recently since his job was requiring more stress to his knee than usual.  

The next record of any right knee complaints is dated 25 years later in 1999, when he had a knee arthroscopy.  That revealed loss of articular cartilage in the lateral femoral condyle, a " 'kissing lesion' " of the patella with eburnated bone, and a "lateral riding patella."  Records dated in 2000 show the Veteran informed a private care provider he injured his right knee in service while running.  The provider indicated the Veteran's description was consistent with either lateral subluxation or dislocation of the right patellofemoral joint.  The provider also referenced a December 1999 surgery report, which noted complete loss of the articular cartilage of the lateral facet corresponding to a more generalized area of loss of articular cartilage involving the lateral femoral condyle.  The medial joint space and lateral joint space showed preservation of articular cartilage and evidence of a previous partial meniscectomy.  He added that he suspected that the lateral over load may be related to a remote injury and would not suspect current symptoms, clinical examination and arthroscopic findings to be  related to remote Osgood Schlatter's disease.  Further, in an apparent reference to left knee complaints, he indicated that since the symptoms were asymmetric, he suspected the discomfort on the right side is largely post-traumatic in nature, leading to significant lateral overload and patellofemoral disease.  

In a February 2002 letter from another private physician, Dr. Laura Kittle, an opinion was offered that it "is at least as likely than not that [the Veteran's] disability is a result of aggravation of his pre-existing knee injury exacerbated by his service-required basic training forced march."  She indicated the Veteran's problem was a laxity of the medial collateral ligaments of the right knee, which was not Osgood Schlatter's syndrome.  

Following receipt of this 2002 letter, the RO granted service connection for the Veteran's right knee disability.  

In June 2007, the Veteran was examined for VA purposes.  The report from this examination reflects a thorough review of the claims file by the opinion provider who concluded the Veteran had Osgood Schlatter's disease prior to service as well as a minor cartilage injury prior to service, neither of which were aggravated in any permanent way by service given the absence of any report of contemporaneous trauma or injury.  It was concluded, however, that a permanent aggravation occurred post service.  

Thereafter VA outpatient treatment records show the Veteran reported a history of knee pain since a "1971 blow out in forced march," with the examiner commenting "per patient history seems likely that continued problems since injury in 1971."  

With the Veteran's consistent report of a pre-service right knee injury during his military service, the in-service medical findings that included the conclusion the Veteran's right knee problems existed prior to service; the absence of any other right knee disability at service separation; together with the specific efforts the military took to limit any undue strain of the knee as evidenced by the profile it issued, it is difficult to understand how the RO concluded in the first instance that the Veteran's disability was incurred in or aggravated by his 2 years of service, rather than from the injuries and strain imposed on the knee during the Veteran's pre-service and post-service years that included employment in the logging industry and as a heavy equipment operator.  

Nevertheless, the evidence does include a sentence from a physician that reflects her opinion that the Veteran's knee was aggravated by an occasion when the Veteran was marching during basis training, an activity quite likely to have occurred.  With this piece of evidence in the file, it is not untenable to have concluded service connection was warranted.  As indicated above, in order to sever service connection, it must be found that the original decision was clearly and unmistakably erroneous.  With that favorable medical opinion in the record, such a conclusion is not possible.  Accordingly, the Board finds that severance of service connection was not proper and service connection is restored effective the date of severance, February 1, 2007.  


ORDER

The severance of service connection for postoperative right knee injury residuals was improper, and restoration of service connection, effective February 1, 2007, is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


